CONFIDENTIAL

EXHIBIT 10.2


JOINDER TO GUARANTY AND COLLATERAL AGREEMENT
This JOINDER AGREEMENT (this “Agreement”) dated as of May 23, 2012 is executed
by the undersigned for the benefit of Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), in connection with that
certain Guaranty and Collateral Agreement dated as of August 30, 2010, among the
Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or modified from time to time, the “Guaranty and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Collateral Agreement.
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.17 of the Guaranty and Collateral Agreement.
In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:
1.Each such Person assumes all the obligations of a Grantor under the Guaranty
and Collateral Agreement and agrees that such person or entity is a Grantor and
bound as a Grantor under the terms of the Guaranty and Collateral Agreement, as
if it had been an original signatory to such agreement. In furtherance of the
foregoing, such Person hereby assigns, pledges and grants to the Administrative
Agent a security interest and Lien in all of its right, title and interest in
and to the Collateral owned thereby to secure the Secured Obligations.


2.Schedules 1, 2, 3, 4, 5, and 6 of the Guaranty and Collateral Agreement are
hereby amended to add the information relating to each such Person set out on
Schedules 1, 2, 3, 4, 5, and 6, respectively, hereof. Each such Person hereby
makes to the Administrative Agent the representations and warranties set forth
in the Guaranty and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.


3.In furtherance of its obligations under Section 5.2 of the Guaranty and
Collateral Agreement, each such Person agrees to deliver to the Administrative
Agent appropriately complete UCC financing statements naming such person or
entity as debtor and the Administrative Agent as secured party, and describing
its Collateral and such other documentation as the Administrative Agent (or its
successors or assigns) may require to evidence, protect and perfect the Liens
created by the Guaranty and Collateral Agreement, as modified hereby. Each such
Person acknowledges and agrees to the authorizations given to the Administrative
Agent under Section 5.10(b) of the Guaranty and Collateral Agreement and
otherwise, and specifically, the undersigned hereby authorizes Administrative
Agent, and/or its, agents, attorneys and designees, to immediately file
financing statements in any public office deemed necessary by Administrative
Agent to perfect the security interests in favor of Administrative Agent in “all
assets” (or words of similar import) of such Person.


4.Each such Person's address for notices under the Guaranty and Collateral
Agreement shall be the address of the Company set forth in the Credit Agreement.



1

--------------------------------------------------------------------------------

CONFIDENTIAL



5.This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Collateral Agreement and shall be governed by all the terms and
provisions of the Guaranty and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Administrative Agent's acceptance of this Agreement. Each such
Person will deliver an executed original of this Agreement to the Administrative
Agent.


BELLA PICTURES HOLDINGS, LLC, a Delaware limited liability company


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer / Member / Manager




SANDY REALTY HOLDINGS, LLC, a Missouri limited liability company


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer / Member / Manager








Agreed and accepted as of the date first written above:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/Colin J. McClary
Name:    Colin J. McClary
Title:    Senior Vice President












Attached: Additional Schedules 1, 2, 3, 4, 5, and 6 to the Guaranty and
Collateral Agreement





2